Citation Nr: 0917477	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  98-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2005 decision, the Board reopened, and then denied, 
the Veteran's claim of entitlement to service connection for 
residuals of a low back injury.  The Veteran subsequently 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the Veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the Veteran's claim for readjudication.  
In a July 2006 Order, the court granted the joint motion, 
vacated the Board's June 2005 decision, and remanded this 
case to the Board for readjudication.  In October 2006, the 
Board remanded the Veteran's claim to the RO for additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.

FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
low back disorder is related to the Veteran's period of naval 
service, and spinal arthritis is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSION OF LAW

The Veteran's currently claimed low back disability was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In August 2002, May 2004, and December 2008 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 1998 rating 
decision, May 1998 SOC, March 2004 SSOC, August 2004 SSOC, 
and January 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the December 2008 letter which 
VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Reviewing the medical evidence of record, the Veteran's 
service treatment records (STRs) show that in August 1966 he 
reported falling down a ladder on board ship and injuring his 
low back.  He landed on his heels, and the pain was described 
as being in the lower back and radiating upward.  His low 
back was treated again later in August 1966, with heat.  
Subsequently 1966 Medical Board determined that he had a 
mental disorder, for which he was discharged from the Navy.  
The Medical Board Report shows that the Veteran suffered from 
no disability which was the result of an incident in service 
or which had pre-existed service and was aggravated therein.  
He appeared before the Medical Board in person, was informed 
of its findings, and did not submit a statement in rebuttal.  
The STRs do not show that the Veteran had any treatment for 
his low back other than that discussed above.

Private treatment records from November 1986 indicate that 
the Veteran underwent a bone scan due to possible back pain.  
No abnormality was found.

At a February 1987 VA examination the Veteran complained of 
pain in his upper and low back.  He said he had trouble 
sleeping and awoke with pain in his back and left leg.  An X-
ray of the lumbosacral spine showed that the vertebral body 
heights and intervertebral disc space heights were well 
maintained.  The Veteran reiterated his account of having 
fallen down a ladder during an emergency drill onboard ship 
and injuring his back and legs.  He said he was hospitalized 
at the Los Angeles Naval Hospital in 1966, and received a 
medical discharge.  He said he had had no hospitalizations 
since then but received rehabilitation treatment.  
Examination of his musculoskeletal system revealed no 
diseases or injuries.  He complained of pain with straight 
leg raising and external and internal rotation of the thigh.  
Muscle strength was normal, and the Veteran was diagnosed 
with a lumbosacral strain.

The Veteran indicated in a February 1988 written statement 
that he had suffered back pain since he was in the Navy.

In a September 1988 statement, M.K., M.D., wrote that the 
Veteran complained of an old shoulder injury, and that 
whenever he lay down for a few minutes he would develop a 
tingling feeling in the right leg.  The Veteran questioned 
whether this was related to his in-service injury when he 
fell six feet down a ladder and landed on his back.  An 
examination revealed a normal range of motion in the lumbar 
spine, and there was some nonspecific tenderness in the upper 
lumbar region at the midline.  Straight leg raising was 
negative and motor power, reflexes, and sensory examination 
were normal.

December 1991 private treatment records show that the Veteran 
had fallen and twisted his knee.  He complained of low back 
pain exacerbation, with right knee pain.  The diagnosis was 
acute low back strain and a possible herniated disc.

April and May 1994 hospitalization records show that the 
Veteran complained of pain in the low back.  He was diagnosed 
with a probable herniated disc.

B.B., M.D., wrote in a May 1994 statement that a CT scan 
showed that the Veteran had a slight asymmetry of his nerve 
roots.  Dr. B suggested an epidural steroid injection to 
relieve his pain.

July 1994 private treatment records show that the Veteran 
continued to complain of, and be treated for, low back pain.  
August 1995 private treatment records show that the Veteran 
complained of low back pain that radiated to his right thigh.

In an August 1997 written statement, C.F., M.D., indicated 
that the Veteran had been a patient since August 1995.  The 
Veteran was experiencing some pain in his low back and right 
leg, and further treatment was indicated.

VA outpatient treatment records from December 1997 to April 
1998 show that the Veteran continued to receive treatment for 
low back pain with radiculopathy.  A February 1998 VA MRI 
report shows that he had degenerative disc disease with 
broad-based posterior protrusion, causing encroachment on the 
nerve roots in the neural foramina bilaterally.  VA 
outpatient records from August 1998 to June 1999 show that 
the Veteran continued to complain of, and be treated for, low 
back, neck, and leg pain.

A May 2001 MRI of the Veteran's lumbosacral spine showed a 
broad-based bulge of the L5-S1 intervertebral disk that 
demonstrated desiccation and disk space narrowing.  That 
condition contributed to bilateral foraminal narrowing and 
was associated with right L5 nerve root swelling, which 
filled the somewhat tight foramen.  The Veteran was diagnosed 
with congenital spinal canal stenosis, without significant 
contribution by degenerative changes.

A July 2002 statement by D.M., M.D., is of record, consisting 
in its entirety of two sentences handwritten on a 
prescription order sheet.  Dr. M indicated that the Veteran 
was being treated for chronic low back pain (spinal 
stenosis), and said, "He suffered the initial injury to his 
back in the service in 1966."

August 2003 to July 2004 VA records show that the Veteran was 
treated for an exacerbation of his low back pain.  He related 
the pain to his fall in service and reported that the low 
back pain did not really relate to the lower extremities.  
The impression was exacerbation of chronic low back pain.  
August 2003 X-rays showed posterior osteophyte formation 
involving the L5 vertebral body, with minimal narrowing of 
the intervertebral foramina at L5-S1 and spina bifida 
occulta at S1.

In May 2004 the Veteran testified at the RO before a Decision 
Review Officer (DRO).  He stated that he remembered being in 
Vietnam and that one of the Naval stations was under attack 
on land.  The Veteran said that he was manning a weapon on 
the top deck, and that he started down the stairs and missed 
the second or third step.  He fell six to eight feet to the 
bottom, striking his heels and buttocks, and was treated with 
heat, ice, pain medication, and rest.  He said he did not 
seek any further treatment for his back while in service.  
The Veteran testified that he did not seek treatment after 
service until 1985 or 1986, when he started to have trouble 
with his back.  He reported having back pain from overwork 
between his separation from service and 1985.  He believed 
that his weight gain brought about his severe back pain, and 
said that he saw a doctor who related his pain to his 
military service.

At September 2006 VA primary care, the Veteran reported that 
he continued to have low back pain and was considering going 
to a chiropractor.  The pain was primarily on the right side 
and radiated down to the knee.  He used pain medication with 
some relief.

The Veteran reported at March 2007 VA pain management 
treatment that his pain began after falling off a ladder in 
1967, and that in 1986 he began to have difficulty walking 
and sitting up.  He described the pain as constant and sharp, 
and said that it was located in his low back and radiated 
down the right side to the knee.  He rated the pain as a nine 
out of ten in severity at its worst, and as a six out of ten 
on average.  The pain was exacerbated by getting in and out 
of a bathtub, sitting for a long time, and standing for 30 to 
45 minutes.  He had pain when getting out of bed in the 
morning, and for relief he placed a pillow underneath his 
knees.  He said Ibuprofen provided minimal relief, and lying 
supine or in a recliner provided a greater degree of relief.  

On examination, the spine had no abnormal lordosis, 
scoliosis, or kyphosis.  The spinal musculature was uniform 
without atrophy, and there was no gross pelvic obliquity or 
anterior/posterior pelvic tilt.  Spine palpation revealed 
tenderness over the process from the sacral bone to L1 and no 
tenderness at the SI joint.  Strength and muscle stretch 
reflex were normal.  On range of motion testing lateral 
flexion was normal at 10 degrees on the left and was 5 
degrees on the right with pain.  Extension was painful and 
was decreased at 5 degrees.  The Veteran had gait instability 
on heel to toe walking and an antalgic gait.   He was able to 
walk on his heels and toes and had to lean forward and use 
his arms to sit up.  A trial of a TENS unit was recommended, 
and the Veteran was prescribed Topiramate and Etodolac.

The Veteran reported at January 2007 primary care that he had 
not gone to a chiropractor as he had discussed at his last 
visit.  He continued to receive VA pain management treatment 
from January 2007 to May 2007.  Use of a TENS unit helped 
alleviate his pain.

In April 2008 the Veteran underwent a VA examination by an 
orthopedist, at which he told the examiner of his fall in 
service in 1966, and that 20 years later he experienced 
soreness and tenderness in the back.  In the last several 
years he had had more pain in the back, and also had right 
leg pain.  He was using a cane and a back brace to ambulate, 
and said he was disabled and unable to work.  On range-of-
motion testing, he had flexion from 0 to 45 degrees, 
extension from 0 to 20 degrees, and bilateral lateral flexion 
and rotation from 0 to 20 degrees.  Repetitive use caused 
increasing symptoms and no changes or flare-ups were noted in 
the office examination.  The Veteran had painful motion and 
tenderness across the lumbar spine and his sensory motor 
examination showed slightly positive straight leg raising on 
the right side and decreased sensation on the lateral 
posterior aspect to the right calf.  His reflexes and 
strength were equal and there were no incapacitating episodes 
in the past year.  The examiner felt that X-rays were not 
needed, and that the X-rays he reviewed showed arthritis and 
disk disease in the lumbar spine.  The examiner expressed the 
opinion that the Veteran's current symptomatology is not 
related to the fall in service, and is instead a natural 
occurring phenomenon.  

In a December 2008, the orthopedist who had performed the 
April 2008 examination was asked to review the file and 
address the July 2002 statement by D.M., M.D. (described 
above).  In an addendum signed in January 2009, the VA 
examiner said his opinion had not changed, and that it is 
still not likely that the Veteran's remote injury in 1966 
resulted in his current arthritis degenerative disc disease.  
The examiner reiterated, "It is more likely than [not] a 
natural occurring phenomenon not related to his service 
injury."

Where the record contains both positive and negative 
evidence, including as to whether a veteran's claimed 
condition is related to military service, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In his brief, two-sentence July 2002 statement, Dr. M wrote 
that the Veteran had suffered his initial back injury in 
1966, implying that the current disability arose therefrom.  
There is no indication from the record that Dr. M made that 
statement based upon anything other than the Veteran's 
recounting of his own history.  The Board is aware that 
review of the Veteran's claims file is not a strict 
requirement for a private medical opinion, although the 
probative value of a medical opinion is dependent upon 
whether the clinician had access to, or was otherwise 
informed of, the relevant facts of the case.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, Dr. 
M's statement did not unequivocally express an opinion as to 
whether the Veteran's more recent low back disorder was 
connected in etiology with the 1966 accident. 

In contrast, the VA orthopedic examiner specifically opined 
in his April 2008 examination report that the Veteran's 
current symptomatology is not related to the fall in service.  
He wrote in a December 2008 examination report addendum that 
his opinion was not altered by further reference to Dr. M's 
statement.  That conclusion is not surprising, since Dr. M's 
statement did not actually explain any purported connection 
between the injury in service in 1966 and the post-service 
back trouble, for which the record shows the Veteran first 
sought medical attention some 19 years after his discharge. 

We recognize the sincerity of the arguments advanced by the 
Veteran that his residuals of a low back injury are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
current diagnosis of the Veteran's back disability, and 
whether there is a causal relationship to service, are 
questions which require specialized training for 
determination, and are therefore not susceptible of lay 
opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a low back disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for low back disability is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


